Case 8:19-cv-00475-WFJ-SPF Document 40 Filed 05/24/19 Page 1 of 7 PageID 357



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


ALVA JOHNSON,
Individually and On Behalf of All Others
Similarly Situated,

       Plaintiff,                                   Case No. 8:19-cv-00475-WFJ-SPF

v.

DONALD J. TRUMP,
In his Individual Capacity and
DONALD J. TRUMP FOR
PRESIDENT, INC.

      Defendants.
_____________________________________/


                 MOTION TO COMPEL DEPOSITION OF PLAINTIFF
                AND MEMORANDUM OF LAW IN SUPPORT THEREOF

       Pursuant to Rule 37 of the Federal Rules of Civil Procedure, defendant Donald J. Trump

for President, Inc. (the “Campaign”), by its undersigned counsel, moves the Court for entry of an

order compelling the deposition of plaintiff Alva Johnson (“Plaintiff”) to be conducted on

Monday, July 8, 2019 at Veritext Legal Solutions, 1250 I Street, NW, Suite 350, Washington,

DC 20005 commencing at 10:00 a.m., and in support thereof states as follows:

I.     INTRODUCTION

       As explained in the parties’ Case Management Report [see Dkt. No. 36 at p. 10], the

Campaign brings this motion to ensure that Plaintiff will appear for her deposition on the date

and at the location noticed because, although her attorneys have confirmed that both they and

their client are available on July 8, 2019 in Washington D.C., they also have made repeated

suggestions that she might still refuse to appear and/or seek to postpone her deposition by

                                               1
Case 8:19-cv-00475-WFJ-SPF Document 40 Filed 05/24/19 Page 2 of 7 PageID 358



objection or motion, and Plaintiff refuses to formally stipulate to her appearance on that date. To

ensure that her deposition proceeds on that date, at the specified time and location, the Campaign

requests an order requiring her to so appear unless by stipulation or further order of the Court.

II.      PROCEDURAL HISTORY

         A.      Plaintiff’s Purported Unavailability for Multiple Months

         By this putative class action, Plaintiff is suing the sitting President of the United States

and his election campaign for compensatory, punitive and special damages in excess of $75,000.

Complaint [Dkt. No. 1] ¶ 10. She filed suit on February 25, 2019.

         During the parties’ Rule 26(f) conference last month, counsel for the Campaign

attempted to pre-arrange the date and location of Plaintiff’s deposition, initially asking that it be

conducted on June 18, 19 or 20, 2019 in a city and state of Plaintiff’s choosing. Declaration of

Charles J. Harder (“Harder Decl.”) ¶ 2. Plaintiff’s counsel requested an alternative date and the

Campaign responded that her deposition could be accommodated any day between June 14 and

28, 2019. Id.

         Plaintiff’s counsel then took the position that Plaintiff was unavailable any day in June

2019 “due to her professional commitments.” Id. ¶ 3, Exh. A. When the Campaign’s counsel

asked for a list of Plaintiff’s “professional commitments” in June, Plaintiff’s counsel responded

that one of Plaintiff’s eight attorneys of record (not lead counsel) had a vacation planned for June

13–25 (obviously not a professional commitment of Plaintiff herself) and also stated that

Plaintiff was an events coordinator for a Colorado wine festival taking place the last weekend of

the month, June 27–30, 2019. Id. ¶ 4, Exh. B. (Plaintiff’s online LinkedIn professional profile

states    that    she   works     at   a    travel       agency   in   Atlanta,   Georgia.          See

http://www.linkedin.com/in/alva-johnson-278516b/)



                                                     2
Case 8:19-cv-00475-WFJ-SPF Document 40 Filed 05/24/19 Page 3 of 7 PageID 359



       Plaintiff’s counsel then refused to produce her for a deposition unless and until a

deposition of defendant President Trump was scheduled:

       While we would be happy to schedule her [Plaintiff’s] deposition . . . in early
       July, we will not agree to any date if it is your position that you will not provide
       us with a date for Mr. Trump’s deposition. You have indicated that you intend to
       file motions to limit discovery—apparently including the scope of Mr. Trump’s
       deposition . . . . Thus, I ask that you either provide us with dates for Mr. Trump’s
       deposition, or agree that neither side will take party depositions until your
       anticipated efforts to limit discovery (presumably including deposition topics) are
       ruled on.

Id. Exh. B.

       The “anticipated efforts to limit discovery” referenced above are a response to Plaintiff’s

efforts to seek extensive discovery regarding matters that have nothing to do with Plaintiff or her

allegations in the case, including accusations against President Trump by 19 other people.

Defendants intend to file a Motion for a Protective Order to establish reasonable limitations on

the scope of discovery herein. When Defendants’ counsel confirmed that no questions would be

asked of Plaintiff regarding subjects that Defendants are seeking to exclude from the case,

Plaintiff’s counsel eventually stated that Plaintiff “could make herself available” for deposition

on July 8, 2019, in Washington, D.C.

       Given counsel’s evasiveness, lack of consistency and unwillingness to formally commit

to the deposition taking place on that day, Defendants reasonably requested that Plaintiff’s

counsel enter into a written stipulation stating that Plaintiff would appear for deposition on that

date and at the location noticed, and waive all objections to the date, time and location, to avoid

the necessity of this motion to compel. Id. ¶ 6, Exh. D. Plaintiff’s attorney refused, and refuses

to do so, saying: “we will not agree to any stipulation abandoning and waiving our client’s

rights” to object to the deposition proceeding as currently scheduled, namely, on July 8, 2019 in

Washington, D.C. Id. Exh. D.

                                                3
Case 8:19-cv-00475-WFJ-SPF Document 40 Filed 05/24/19 Page 4 of 7 PageID 360



III.   ARGUMENT

       “A party may, by oral questions, depose any person, including a party, without leave of

court . . . .” Fed. R. Civ. P. 30(a)(1); see also Local Rules 3.04(b) (“it is the general policy of the

Court that a non-resident plaintiff may reasonably be deposed at least once”), 3.02 (“a party

desiring to take the deposition of any person upon oral examination shall give at least fourteen

(14) days notice in writing to every other party to the action”).

       The Campaign has attempted in good faith, on at least three occasions, to definitively

establish the time, date and place for the deposition of Plaintiff in her very own case. See Harder

Decl., Exh. C (Second Amended Notice of Deposition). Despite such earnest efforts, and three

months into this case, the Campaign still has received no assurance that Plaintiff and her

representatives will actually appear as scheduled and permit the examination to proceed.

       It would be unfair and improper for the Campaign’s counsel to prepare for Plaintiff’s

deposition on July 8, 2019 only for Plaintiff to later assert objections and refuse to appear. The

Campaign reasonably requests that Plaintiff’s deposition date be set by order, and that any

objections she may have to her deposition be heard in advance and determined by the Court, so

that there are no obstacles to the deposition proceeding.

       Among other things, Plaintiff has no legal basis to refuse to appear for deposition simply

because there are other ongoing discovery disputes, including regarding the proper scope of

Plaintiff’s efforts to obtain discovery against the Defendants. “Unless the parties stipulate or the

court orders otherwise for the parties’ and witnesses’ convenience and in the interests of justice:

(A) methods of discovery may be used in any sequence; and (B) discovery by one party does not

require any other party to delay its discovery.” Fed. R. Civ. P. 26(d)(3); see, e.g., Keller v.

Edwards, 206 F.R.D. 412, 416 (D. Md. 2002) (“While an attorney representing a party or witness



                                                  4
Case 8:19-cv-00475-WFJ-SPF Document 40 Filed 05/24/19 Page 5 of 7 PageID 361



that has been served with a valid notice of deposition properly may communicate to the noting

party any objections to the service, sequence or timing of the deposition, he may not unilaterally

refuse to produce his client until certain conditions are fulfilled”).

IV.    CONCLUSION

       For the foregoing reasons, the Campaign respectfully requests that the deposition of

plaintiff Alva Johnson be ordered on Monday, July 8, 2019 at Veritext Legal Solutions, 1250 I

Street, NW, Suite 350, Washington, DC 20005 commencing at 10:00 a.m. pursuant to Federal

Rule of Civil Procedure 37.


                           LOCAL RULE 3.01(g) CERTIFICATION


       Pursuant to Local Rule 3.01(g), counsel for Mr. Trump and the Campaign has conferred

with counsel for Plaintiff, and counsel for Plaintiff opposes the relief requested herein.



Dated this 24th day of May, 2019               Respectfully Submitted,

                                               /s/ Charles J. Harder
                                               Charles J. Harder
                                               Trial Counsel
                                               CHarder@HarderLLP.com
                                               Admitted Pro Hac Vice
                                               HARDER LLP
                                               132 S. Rodeo Drive, Fourth Floor
                                               Beverly Hills, California 90212
                                               Telephone: (424) 203-1600
                                               Facsimile: (424) 203-1601

                                               Dawn Siler-Nixon
                                               Florida Bar No. 993360
                                               DSiler-Nixon@FordHarrison.com
                                               Tracey K. Jaensch
                                               Florida Bar No. 907057
                                               TJaensch@FordHarrison.com
                                               FORDHARRISON LLP
                                               101 E. Kennedy Blvd., Suite 900

                                                   5
Case 8:19-cv-00475-WFJ-SPF Document 40 Filed 05/24/19 Page 6 of 7 PageID 362



                                   Tampa, Florida 33602
                                   Telephone: (813) 261-7800
                                   Facsimile: (813) 261-7899

                                   Attorneys for Defendants
                                   Donald J. Trump and
                                   Donald J. Trump for President, Inc.




                                      6
Case 8:19-cv-00475-WFJ-SPF Document 40 Filed 05/24/19 Page 7 of 7 PageID 363



                              CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on May 24, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will electronically send a notice of
electronic filing upon the following:

                                     Brian W. Warwick
                            bwarwick@varnellandwarwick.com
                                        Janet Varnell
                             jvarnell@varnellandwarwick.com
                                  Varnell & Warwick, PA
                                      P.O. Box 1870
                               Lady Lakes, FL 32158-1870

                                    Hassan A. Zavareei
                                  hzavareei@tzlegal.com
                                   Katherine M. Aizpuru
                                  kaizpuru@tzlegal.com
                                  Tycko & Zavareei LLP
                               1828 L Street NW, Suite 1000
                                 Washington, D.C. 20036

                                     Tanya S. Koshy
                                   tkoshy@tzlegal.com
                                  Tycko & Zavareei LLP
                                1970 Broadway, Suite 1070
                                   Oakland, CA 94612

                                        F. Paul Bland
                                  pbland@publicjustice.net
                                        Karla Gilbride
                                 kgilbride@publicjustice.net
                                     Public Justice, P.C.
                                1620 L Street NW, Suite 630
                                   Washington, DC 20036

                                      Jennifer Bennett
                                 jbennett@publicjustice.net
                                     Public Justice, P.C.
                                  475 14th Street, Suite 610
                                    Oakland, CA 94612


                                          /s/ Charles J. Harder
                                          Attorney



                                             7
